08/03/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0234


                                        DA 20-0234


KATRINA SULLIVAN,a/k/a Katrina Jorgensen,

              Plaintiff and Appellee,

       v.                                                         ORDER

PENNY WEYMILLER and LARRY McGILL,

              Defendants and Appellants.



      Appellant Penny Weyrniller has filed a motion for an extension of time to file her
response to Appellee's motion to dismiss in the referenced rnatter. Good cause appearing,
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
August 26, 2020, within which to file her response to the motion to dismiss.
      No further extensio
                        ors will be granted.
      DATED this          day of August, 2020.
                                                 For the Court,




                                                              Chief Justice